Wheeler, J.
When the judgment in this case was pronounced, some days since, it escaped our attention that the judg*343ment of the Justice embraced interest upon the demand of the plaintiff. Including the interest as found and required to be computed by the verdict in the Justice’s Court, the bond was not in a sufficient amount, by the criterion adopted in King v. Longcope. (7 Tex. 236.) The judgment heretofore rendered in the case at this Term must therefore be set aside and the judgment of the District Court be affirmed.
Judgment affirmed.